Citation Nr: 1007980	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the March 9, 1964, rating decision by the agency of 
original jurisdiction (AOJ), that assigned a 30 percent 
disability evaluation for the residuals of a head injury 
(intracranial hemorrhage, neurological residuals, and loss of 
part of the skull), should be reversed or revised on the 
grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from June 1954 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in New 
Orleans, Louisiana.  In June 2009, the appellant along with 
his spouse testified at before the Board via a 
videoconference hearing.  A transcript of that hearing has 
been prepared and included in the claims folder for review.

During the appellant's hearing before the undersigned Acting 
Veterans Law Judge (AVLJ), the appellant, through his 
accredited representative, expressed disagreement with the 
RO's rating decisions of November 18, 2002, and December 13, 
2004.  The appellant has asserted that the total disability 
evaluation based on individual unemployability due to the 
appellant's service-connected disabilities that was awarded 
in the November 2002 rating action should have been awarded 
prior to the effective date that was assigned in the November 
2002 rating action.  Alternatively, the appellant has 
asserted that the 100 percent disability evaluation that was 
assigned when service connection for cognitive impairment 
with advanced dementia was granted via the December 2004 
rating decision should have been awarded prior to the 
effective date that was assigned in the December 2004 rating 
action.  Neither one of these issues has been adjudicated by 
the RO and they are referred back to the RO for additional 
development and action.  


FINDINGS OF FACT

1.  In March 1964, the RO granted service connection for a 
disability of the skull, classified as intracranial 
hemorrhage, neurological residuals, and the loss of part of 
the skull.  A 30 percent rating was assigned.  That decision 
was based upon the appellant's available service personnel, 
his application for benefits, and VA medical examinations 
accomplished in conjunction with his claim for benefits.  

2.  The RO's March 1964 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The March 1964 RO's decision that granted service 
connection for intracranial hemorrhage, neurological 
residuals, and loss of part of the skull, and assigned a 30 
percent rating for said condition is final.  38 U.S.C. § 
4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 (1964); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  The March 1964 rating decision, granted service 
connection for a head injury disability and assigned a 30 
percent rating for intracranial hemorrhage, neurological 
residuals, and loss of part of the skull, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 (1964).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, that the Veterans Claims Assistance 
Act of 2000 (VCAA), (West 2002) is not applicable to claims 
alleging clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in the Board's decision.  With respect to the 
notice provisions, the Board observes that a statement of the 
case along with notice letters have notified the appellant of 
the type of evidence needed to substantiate his claim 
involving CUE.

Under 38 C.F.R. § 3.105(a) (2009), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a appellant raises CUE, there must be some 
degree of specificity as to what the alleged error is and, 
that if true, would be CUE on its face, with persuasive 
reasons given as to why the result would have been manifestly 
different but for the alleged error.  Id., Scott v. Brown, 7 
Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the appellant must make his/her claim 
of CUE with some degree of specificity.  Fugo v. Brown, 6 
Vet. App. 40 (1993).  "It is the kind of error of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Id.  "[S]imply to claim clear and 
unmistakable error on the basis that previous adjudications 
have improperly weighed or evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the appellant's case, the 
appellant, through his accredited representative, and his 
wife have claimed that the rating decision issued on March 9, 
1964, by the agency of original jurisdiction (AOJ) contained 
clear and unmistakable error.  Specifically, it has been 
contended that the disability evaluation that was assigned, 
that of 30 percent each for the service-connected 
disabilities, intracranial hemorrhage, neurological 
residuals, and loss of part of the skull, was inadequate and 
that a higher disability rating should have been assigned.  
The service member, through his wife, has averred that the RO 
erred when it did not assign a separate rating for a 
psychiatric disorder.  

The record reflects that the appellant was released from 
active duty service in March 1963.  Prior to his discharge 
from service, he has undergone a US Air Force Medical Board.  
The report from the Medical Board appears in the claims 
folder.  In that report, the Medical Board found that the 
service member was suffering from the residuals of a 
subarachnoid hemorrhage, the residuals of skull surgery, and 
a nonpsychotic mental disorder.  The Medical Board 
categorized the mental disorder as having physical etiology 
or associated with structural changes in the brain that 
manifested itself by memory defect, blandness of effective, 
and inability to function effectively on the job.  

Six months later, after he had been discharged from the US 
Air Force, in September 1963, he applied for VA compensation 
benefits for the residuals of a head injury.  Following his 
application for benefits, the appellant underwent VA 
neurological, surgical, and psychiatric examinations.  It is 
noted that the diagnosis from the psychiatric examination was 
neurological residuals of intracranial hemorrhage as 
manifested by a thought-speech defect-stuttering with left 
orbital supranuclear partial paralysis and impairment of 
dexterity of the right arm.  Upon completion of the 
examinations, the results were forwarded to the RO for 
review.  The available service medical records were reviewed 
along with the appellant's application for benefits and the 
examination results, and upon completion of that review, a 
rating decision was issued.  More specifically, the RO issued 
a rating decision on March 9, 1964, that granted service 
connection for "intra cranial hemorrhage, craniotomy, post-
operative scar" and "absence acquired trephine holes."  
Both disabilities were assigned a separate and distinct 30 
percent disability rating, with the effective dates being 
March 13, 1963 - the day after the appellant was released 
from active duty.  

The appellant was then notified of that rating action.  This 
occurred in March 1963.  The record reflects that the 
appellant did not express disagreement with that rating 
decision.  Additional inquiries from the appellant were not 
forthcoming until nearly six years later when the appellant 
applied for an increased evaluation.  Hence, the March 1963 
RO's rating decision became final.  

Through his accredited representative and his custodian, the 
appellant has asserts that the March 1963 decision was in 
error.  Specifically, they contend that the appellant should 
have received a 100 percent disability rating for a separate 
and distinct psychiatric disorder, and that a 100 percent 
disability rating should have been in effect since March 
1963.  It has been basically argued that the RO incorrectly 
evaluated his head injury, and as such, the RO's decision was 
flawed.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2009).  
As a threshold matter, the Board finds that the arguments 
advanced by the appellant and the service member allege clear 
and unmistakable error with the requisite specificity.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will 
therefore adjudicate the merits of his claims.

As noted above, the service member and the appellant contend 
that the evidence then of record demonstrated that a separate 
and distinct disability involving a psychiatric disorder had 
manifested itself, and as such, service connection should 
have been granted for this disorder.  Therefore, it was clear 
and unmistakable error not to grant service connection.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  To grant service connection, it is 
required that the evidence shows the existence of a current 
disability, an in-service disease or injury, and a link 
between the disability and the in-service disease or injury.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which has stated that ". . 
. a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of a service member's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Upon reviewing the evidence of record in 1964, the Board 
finds that the evidence does not show that the RO committed 
clear and unmistakable error in not granting a separate 
disability rating for a purported psychiatric disorder 
secondary to the surgery performed in service.  First, the 
correct facts, as they were known at the time, were before 
VA.  The service member's service treatment records were 
negative for any actual diagnosis of a ratable psychiatric 
disorder, disability, or condition.  Additionally, when the 
service member was examined in conjunction with his claim, a 
diagnosis of an actual psychiatric disorder was also not 
produced.  

Second, VA applied the correct statutory and regulatory 
provisions existing at that time.  The RO noted that there 
was current evidence of the residuals of a cranial hemorrhage 
with a scar and "absence acquired trephine holes."  There 
was, however, no actual evidence showing that the service 
member was suffering from the symptoms and manifestations of 
a ratable psychiatric disorder.  

The Board acknowledges the statements by the appellant that 
the service member was eventually diagnosed with suffering 
from organic mental syndrome which was secondary to the 
service-connected hemorrhage.  Service connection was 
subsequently granted for this condition via a rating action 
in October 2002.  However, this did not occur until after he 
was diagnosed by the VA in March 2001.  This medical evidence 
was not of record in 1964 - at the time of the RO's decision 
- and thus cannot be considered in determining whether the 
RO's March 1964 rating decision contained CUE.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

As such, neither the appellant nor the service member has not 
alleged any specific error satisfying the criteria for clear 
and unmistakable error because there was a tenable basis for 
not awarding a separate rating for psychiatric disability in 
the March 1964 rating decision, and thus it was supported by 
the evidence and law then of record.  An administrative error 
at the time of the March 1964 rating decision has not been 
shown that is undebatable and that if not made would have 
manifestly changed the result.  See Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  As such, the claim must be denied.


ORDER

The claim of clear and unmistakable error in the March 9, 
1964, rating by the agency of original jurisdiction, that 
assigned 30 percent disability evaluations for intracranial 
hemorrhage, neurological residuals, and loss of part of the 
skull, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


